McG-owu, J.
The plaintiff had ten days after the service of the second offer of judgment made on December second, wdthin which to serve a written notice of his acceptance of said offer, and upon such acceptance he could have entered his judgment for the amount of his first cause of action, seventy-four and eighty-one-hundreths dollars ($74.80), with interest thereon, and costs up to the time of the offer, without application to the court and without a trial. The case appeared upon the day calendar for December sixth.
Plaintiff answered ready, and insisted upon the case oeing tried, and the case was actually tried on December twelfth, having • appeared daily upon the day calendar, and a verdict was rendered for the plaintiff on his first cause of action, and for the defendants on the second cause of action. The plaintiff, by proceeding to a trial, did not obtain a more favorable *139judgment than that offered him by the defendants. He evidently delayed the acceptance of the second offer of judgment until his full time for acceptance had expired, and after verdict rendered, trusting to obtain a more favorable verdict than that rendered. In all cases of offer of judgment a plaintiff has ten days wherein to elect whether he will accept it or not, or he may proceed to trial. By proceeding to trial, before his time to accept had expired, he in effect elected not to accept the offer, but evidently intended to take the chances of obtaining upon a trial a more favorable judgment than that offered. We do not think that it was intended by or that it is within the meaning of section 738 of the Code, that a plaintiff should have the right to avail himself of the benefit of an acceptance of an offer of judgment and a trial at the same time.
By electing to bring on the cause for trial before his time to accept had expired, he waived all rights he may have had under the offer.
The plaintiff, not having obtained a more favorable judgment than that offered before trial, is not entitled to, any more costs than he would have been entitled to had he accepted the offer, viz., costs only up to the time of the offer, December second, while the defendants are entitled to costs from that time (December second).
The order appealed from must be modified so as to conform to the above opinion, and as so modified, will be affirmed, with costs.
Ehblioh, Ch. J., and Fitzsimons, J., concur.
Ordered accordingly.